Citation Nr: 1606988	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-18 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than June 11, 2012 for the grant of service connection for migraines.  

2.  Entitlement to an effective date earlier than July 28, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder. 

3.  Entitlement to a permanent total evaluation for individual unemployability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs





ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to September 1990 and from November 1990 to June 1991, to include service in the Southwest Asia theater of operations; she also had additional Army National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The December 2011 rating decision granted service connection for PTSD with major depressive disorder and assigned a 30 percent evaluation, effective August 29, 2011.  The November 2012 rating decision granted service connection for migraine headaches secondary to a service-connected psychiatric disorder.  In a December 2012 rating decision, the RO subsequently increased the Veteran's rating for his psychiatric disorder to 100 percent.  

In a July 2013 Notice of Disagreement (NOD), the Veteran appealed the effective dates assigned for his psychiatric disorder and migraines, and sought a permanent total evaluation for his psychiatric disorder, as well as a higher rating for migraines.  In a November 2013 rating decision, the RO increased the Veteran's disability rating for migraine headaches to the maximum, 50 percent schedular rating for the entire appeal period, and notified the Veteran that this was a full grant of the benefit sought regarding his increased rating claim.  The Veteran did not further disagree with the rating assigned for migraines.  In a March 2014 rating decision, the RO granted an earlier effective date of July 28, 2010 for service connection for the Veteran's psychiatric disorder.  However, as the Veteran did not limit his earlier effective date claim to July 28, 2010, this was not a full grant of the benefit.  Further, in January 2014, the Veteran submitted a VA Form 9 in which he continued to seek an effective date of October 11, 2007 for his psychiatric disorder.   To date, the RO has not issued a Statement of the Case (SOC) regarding this issue.  

The issues of entitlement to an effective date earlier than July 28, 2010 for the grant of service connection for PTSD with major depressive disorder and entitlement to a permanent total evaluation for individual unemployability under the provisions of 38 C.F.R. § 3.340(b) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2010 rating decision, the RO denied service connection for migraine headaches; the Veteran was notified of the adverse determination and of his procedural and appellate rights in a letter dated November 1, 2010; the Veteran did not appeal the rating decision, and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2.  An application to reopen the claim of service connection for migraines was received by the RO on June 11, 2012. 

3.  Based on the receipt of new and material evidence, in a November 2012 rating decision the RO reopened the claim and granted service connection for migraines, effective June 11, 2012, the date of VA's receipt of the application to reopen the claim.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier than June 11, 2012 for the grant of service connection for migraine headaches have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Regarding the Veteran's claim for an earlier effective date for migraine headaches, which is the only issue decided herein, since the application of the law to the undisputed facts is dispositive, no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).

Earlier Effective Date for Migraines

The Veteran contends that the effective date of the grant of service connection for migraine headaches should be October 11, 2007, the date he originally filed his service connection claim.  See January 2014 VA Form 9 (Substantive Appeal).   

The Veteran originally filed a claim for service connection for migraines in October 2007.  The RO denied the claim in a June 2008 rating decision.  The Veteran filed a timely NOD in August 2008, and the RO subsequently issued an SOC in March 2009.  However, the Veteran did not perfect his appeal after the RO issued the SOC in March 2009.  As such, the June 2008 rating decision became final.  

In July 2010, the Veteran filed an application to reopen his claim for service connection for migraines.  In an October 2010 rating decision, the RO declined to reopen the claim due to a lack of new and material evidence.  The Veteran was notified in writing of this decision via letter dated November 1, 2010.  As the Veteran did not appeal the issue, and as no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran, the October 2010 rating decision became final.

Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The Board notes that the Veteran has not made specific allegations of clear and unmistakable error in the prior final decision in connection with his appeal regarding the effective date of service connection for migraines.

Inasmuch as the RO's October 2010 rating decision is final, the effective date of the grant of service connection for migraines must be determined in relation to the subsequent claim to reopen, which was received by VA on June 11, 2012.  In a November 2012 rating decision, the RO reopened the claim based on the receipt of new and material evidence and granted the benefit, assigning an effective date of June 11, 2012.   

The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110.  VA regulations state that, for a claim reopened after a final disallowance, the effective date of the award will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

In the case at hand, the date that the entitlement arose was at least as early as 1998, when migraines were diagnosed on a VA Gulf War examination.  See, e.g., January 2014 VA Form 9.  The date that VA received the Veteran's application to reopen the claim was June 11, 2012.  Thus, the date on which VA received the application to reopen the claim occurred well after the date the entitlement first arose.  As such, the proper effective date for this reopened claim is June 11, 2012 (i.e. the date VA received the claim to reopen) because this is the later of the two dates considered under 38 C.F.R. § 3.400. 

In the absence of a specific allegation of clear and unmistakable error in the previous, finally adjudicated claim, and as there was no pending claim (that is, an unadjudicated claim of service connection for migraines under 38 C.F.R. § 3.155 or 38 C.F.R. § 3.157(b)) before the current (i.e. June 2012) claim to reopen was received by VA, and as the retroactive provisions of 38 C.F.R. § 3.156(c) do not apply, there is no legal basis for assigning an effective date earlier than June 11, 2012 for the grant of service connection for migraines.


ORDER

An effective date earlier than June 11, 2012 for the grant of service connection for migraines is denied. 


REMAND

Earlier Effective Date for Psychiatric Disorder

In a December 2011 rating decision, the RO granted service connection for PTSD with major depressive disorder and assigned an effective date of August 29, 2011.  In July 2013, the Veteran submitted an NOD in which he appealed the effective date assigned for his psychiatric disorder.  In a subsequent, March 2014 rating decision, the RO granted an earlier effective date of July 28, 2010 for the Veteran's psychiatric disorder.  However, as the Veteran did not limit his earlier effective date claim to July 28, 2010, this was not a full grant of the benefit sought.  Further, in January 2014, the Veteran submitted a VA Form 9 (Substantive Appeal) in which he specified that he was seeking an effective date of October 11, 2007 for the grant of service connection for his psychiatric disorder.   

To date, the RO has not issued an SOC addressing the Veteran's earlier effective date claim for service connection for his psychiatric disorder.  In the absence of an SOC, the Board does not have jurisdiction to review the Veteran's appeal regarding this issue, and the claim must be remanded.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Permanent Total Evaluation

The Veteran seeks a permanent total evaluation for his service-connected disabilities, including his psychiatric disorder that is currently rated as 100 percent disabling. 

Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. §§ 3.340(b), 4.15 (2015).  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  Id.  

Permanence is essentially a medical question, which requires competent medical evidence; neither the Board nor the RO may exercise its own independent medical judgment on such a question.  See Elcyzyn v. Brown, 7 Vet. App. 170, 176 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Veteran was afforded pertinent VA psychiatric examinations in October 2011, July 2012, and March 2014.  The examination reports generally revealed varying levels of severity of the Veteran's psychiatric symptoms and associated functional impairment.  However, these examination reports only provided current findings, and there is no VA medical opinion of record that addresses the specific questions of whether the Veteran's total impairment is reasonably certain to continue throughout his lifetime, and whether the probability of permanent improvement under treatment is remote.  As such, a medical opinion should be obtained in order to address these questions.    

On remand, the Veteran's VA treatment records should first be updated in order to provide a complete record upon which a VA examiner can provide a medical opinion concerning the questions of permanence.  A new VA examination should be scheduled only if the examiner deems it necessary to prepare his or her medical opinion.   

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative an SOC addressing the issue of entitlement to an effective date earlier than July 28, 2010 for the grant of service connection for PTSD with major depressive disorder. 

2.  Associate any outstanding VA treatment records with the Veteran's claims file.  

3.  Then, forward the Veteran's claims file to an appropriate medical professional for the preparation of a VA medical opinion for purposes of determining whether the Veteran's combined service-connected disabilities are permanent in nature.  The Veteran should be scheduled for a new VA examination only if the examiner deems it necessary in order to render his or her opinion. 

The examiner is asked to address the following questions regarding the Veteran's service-connected disabilities (which include PTSD with major depressive disorder, migraine headaches, irritable bowel syndrome, degenerative arthritis of the spine with lumbosacral strain, and left lower extremity radiculopathy):  

(a)  Is the total impairment caused by the Veteran's service-connected disabilities reasonably certain to continue throughout the life of the Veteran?

(b)  Is the probability of permanent improvement under treatment for the Veteran's service-connected disabilities remote?

An explanation should be provided to support every opinion expressed. 

4.  Then, readjudicate the appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


